Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 09/04/2020.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification Objections
4. Paragraph [0136] of the specification refers to U.S patent no. 1262766. As per specification this might be a reference to EP 1262766. Appropriate correction is required.
Drawing Objections
5. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 2 and 4 show empty boxes with no description. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements 200-290 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-5, 8-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Becker et al (US 2009/051350 A1).

    PNG
    media_image1.png
    581
    426
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    254
    media_image2.png
    Greyscale
Regarding independent claim 1, Becker et al (US 2009/051350 A1) teaches, A device for measuring a first parameter of a specimen (paragraph [0019], detecting electrically conductive particles in a liquid), the device including a measuring volume configured to receive the specimen (liquid 16 in a pipe section 10, figure 3), a first control module and a measuring module (paragraph [0057, figure 1), the first control module being configured to supply electricity to the measuring module with an electrical supply current (paragraph [0057]), the measuring module including a magnetic field generator (transmitter coil 18), a sensor (receiver coils 12 and 14 , paragraphs [0052], [0056]) and a second control module (element 44, paragraph [0057]), the magnetic field generator being configured to generate a magnetic excitation field in the measuring volume (transmitter coil 18), the sensor being configured to measure values of a variable of the measuring volume during the generation of the magnetic excitation field (paragraph [0053]), the second measuring control module being configured to calculate a value of the first parameter based on at least one value of the variable (paragraph [0073]), wherein the first control module is configured to, following the generation of the magnetic excitation field, inhibit the power supply of the measuring module during a first predetermined length of time (paragraph [0072]).
Regarding dependent claim 2, Becker et al teaches the device according to claim 1.
Becker et al further teaches, wherein the variable is an intensity of the magnetic field in the measuring volume (paragraph [0037]).

Regarding dependent claim 3, Becker et al teaches the device according to claim 1.
Becker et al further teaches, wherein the first length of time is inclusively between 4 minutes and 6 minutes (paragraphs [0083], [0093]).

Regarding dependent claim 4, Becker et al teaches the device according to claim 1.
Becker et al further teaches, a detector able to detect the presence of a specimen in the measuring volume (paragraphs [0050]- [0053]), the first control module being configured to, following the detection of the presence of a specimen in the measuring volume (paragraph [0056]), supply electricity to the measuring module at the end of a second predetermined length of time, the supply being inhibited as long as a third length of time (paragraphs [0066]-[0070], [0072]), measured from the last generation of a magnetic excitation field by the measuring device, is less than or equal to the first length of time (paragraphs [0066]-[0070], [0072]).

Regarding dependent claim 5, Becker et al teaches the device according to claim 1.
Becker et al further teaches, wherein the first control module is configured, when no specimen is present in the measuring volume, to supply electricity to the measuring module during a series of time ranges (paragraphs [0083]-[0086]), the generator generating the magnetic excitation field during each time range, the time ranges being repeated periodically with a 


    PNG
    media_image2.png
    228
    254
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    581
    426
    media_image1.png
    Greyscale
Regarding independent claim 8, Becker et al (US 2009/051350 A1) teaches, A method for measuring a first parameter of a specimen (paragraph [0019], detecting electrically conductive particles in a liquid), implemented by a measuring device including a measuring volume (liquid 16 in a pipe section 10, figure 3), a first control module and a measuring module (paragraph [0057, figure 1), the measuring module including a magnetic field generator (transmitter coil 18), a sensor (receiver coils 12 and 14 , paragraphs [0052], [0056]) and a second control module (element 44, paragraph [0057]), the method including the following steps: supplying the measuring module with an electric supply current via the first control module, generating, via the magnetic field generator ([0057]-[0060]), a magnetic excitation field in the measuring volume (paragraph [0057]), the specimen being received in the measuring volume, measuring, via the sensor when the magnetic excitation field is generated, values of a variable of the measuring volume (paragraph [0053]), the measured values being 

Regarding dependent claim 9, Becker et al teaches the method according to claim 8.
Becker et al further teaches, wherein the variable is an intensity of the magnetic field in the measuring volume (paragraph [0037]).

Regarding dependent claim 10, Becker et al teaches the method according to claim 8.
Becker et al further teaches, including the following steps: when no specimen is present in the measuring volume, supplying electricity to the measuring module during a plurality of time ranges via the first control module, the time ranges being repeated periodically with a predetermined time period greater than or equal to the first duration (paragraphs [0083]-[0086]), generating the magnetic excitation field via the generator and measuring, via the sensor, at least one value of the variable during each time range, and determining, via the second control module, for each time range, an initial value of a second parameter of the measuring volume from the value(s) of the variable measured during the time range, each value of the first parameter being calculated by the second control module (100) based on at least one determined initial value(paragraphs [0083]-[0086]).

Regarding dependent claim 11, Becker et al teaches the method according to claim 10.
Becker et al further teaches, successively including the following steps, in this order: storing each initial value in a memory of the measuring device, turning off the measuring device, turning on the measuring device, for a single time range, after the turning on step, generating the magnetic excitation field via the generator, measuring, via the sensor, at least one value of the variable during the time range (paragraphs [0083]-[0086]), and determining, via the second control module, an initial value of a second parameter of the measuring volume from the value(s) of the variable measured during said time range (paragraphs [0083]-[0086]), comparing the initial value determined during the time range after the turning on step and the initial value determined during the last determining step implemented before the turning off step(paragraphs [0083]-[0086]), and if a difference between the two compared initial values is less than or equal to a predetermined threshold, calculating at least one value of the first parameter based on one of the two compared initial values (paragraphs [0083]-[0086]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (US 2009/051350 A1)  and in view of Hong et al (US 2009/0164161 A1).
Regarding dependent claim 6, Becker et al teaches the device according to claim 5.
Becker et al further teaches, further including an incubation chamber configured to receive the specimen and to keep the specimen at a predetermined temperature, the first control module being configured to: detect an insertion of the specimen into the incubation chamber at an insertion instant, estimate an end of incubation instant (paragraphs [0083]-[0086]), after the insertion instant and separated from the insertion instant by a predetermined incubation duration, and inhibit the supply of the measuring module during each time range prior to the end of incubation instant and separated from the end of incubation instant by a length of time less than or equal to the first duration (paragraphs [0083]-[0086]).
Becker et al fails to explicitly teach insertion of the specimen into the incubation chamber.

    PNG
    media_image3.png
    660
    677
    media_image3.png
    Greyscale
Hong et al (US 2009/0164161 A1) teaches, a method to quantitatively measure an amount of bio-molecules in a sample. The method includes providing a solution having magnetic nanoparticles; coating bioprobe molecules to surfaces of the magnetic nanoparticles in the solution; measuring a first alternating current (ac) magnetization of the solution at a mixture frequency (.gamma.f.sub.1+.beta.f.sub.2), wherein .gamma. or .beta. is independently an integer larger than zero; adding a sample containing the bio-molecules to be detected to the solution, so that the biomolecules in the sample conjugate with the bioprobe  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Becker et al by providing for detecting the amount of magnetic particles with bio-molecules attached to them. 
One of the ordinary skill in the art would have been motivated to make such a modification such that the amount of bio-molecules attached to the magnetic particles can be determined.

Regarding dependent claim 7, Becker et al teaches the device according to claim 1.


    PNG
    media_image4.png
    182
    327
    media_image4.png
    Greyscale
Hong et al (US 2009/0164161 A1) teaches, a method to quantitatively measure an amount of bio-molecules in a sample. The method includes providing a solution having magnetic nanoparticles; coating bioprobe molecules to surfaces of the magnetic nanoparticles in the solution; measuring a first alternating current (ac) magnetization of the solution at a mixture frequency (.gamma.f.sub.1+.beta.f.sub.2), wherein .gamma. or .beta. is independently an integer larger than zero; adding a sample containing the bio-molecules to be detected to the solution, so that the biomolecules in the sample conjugate with the bioprobe molecules coated on the nanoparticles; and measuring a second ac magnetization of the solution at the mixture frequency (.gamma.f.sub.1+.beta.f.sub.2) after adding the sample and incubation, so as to obtain an ac magnetization reduction at the mixture frequency (.gamma.f.sub.1+.beta.f.sub.2) between the first and the second magnetization to determine the amount of the bio-molecules (paragraph [0016]) and a method 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Becker et al by providing for detecting the amount of magnetic particles with bio-molecules attached to them. 
One of the ordinary skill in the art would have been motivated to make such a modification such that the amount of bio-molecules attached to the magnetic particles can be determined.

Regarding dependent claim 12, Becker et al teaches the method according to claim 9.
Becker et al fails to teach wherein the magnetic excitation field includes at least two first frequency components, each frequency component having a first frequency separate from the first frequency of the other frequency component, the sensor being configured to measure values of a second frequency component of the variable, the second frequency component 

    PNG
    media_image4.png
    182
    327
    media_image4.png
    Greyscale
Hong et al (US 2009/0164161 A1) teaches, a method to quantitatively measure an amount of bio-molecules in a sample. The method includes providing a solution having magnetic nanoparticles; coating bioprobe molecules to surfaces of the magnetic nanoparticles in the solution; measuring a first alternating current (ac) magnetization of the solution at a mixture frequency (.gamma.f.sub.1+.beta.f.sub.2), wherein .gamma. or .beta. is independently an integer larger than zero; adding a sample containing the bio-molecules to be detected to the solution, so that the biomolecules in the sample conjugate with the bioprobe molecules coated on the nanoparticles; and measuring a second ac magnetization of the solution at the mixture frequency (.gamma.f.sub.1+.beta.f.sub.2) after adding the sample and incubation, so as to obtain an ac magnetization reduction at the mixture frequency (.gamma.f.sub.1+.beta.f.sub.2) between the first and the second magnetization to determine the amount of the bio-molecules (paragraph [0016]) and a method to observe reaction between magnetic nanoparticles and bio-molecule in a sample. The method comprises providing a solution having magnetic nanoparticles; coating bioprobe molecules to surfaces of the magnetic nanoparticles in the solution; adding a sample containing the bio-molecules to be detected to the solution for an incubation time; and measuring an alternating current (ac) magnetization of the solution at a mixture frequency (.gamma.f.sub.1+.beta.f.sub.2) 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Becker et al by providing for detecting the amount of magnetic particles with bio-molecules attached to them. 
One of the ordinary skill in the art would have been motivated to make such a modification such that the amount of bio-molecules attached to the magnetic particles can be determined.
 
Regarding dependent claim 13, Becker et al and Hong et al teach the method according to claim 12.

    PNG
    media_image4.png
    182
    327
    media_image4.png
    Greyscale
Hong et al (US 2009/0164161 A1) further teaches, a method to quantitatively measure an amount of bio-molecules in a sample. The method includes providing a solution having magnetic nanoparticles; coating bioprobe molecules to surfaces of the magnetic nanoparticles in the solution; measuring a first alternating current (ac) magnetization of the solution at a mixture frequency (.gamma.f.sub.1+.beta.f.sub.2), wherein .gamma. or .beta. is independently an integer larger  
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Becker et al by providing for detecting the amount of magnetic particles with bio-molecules attached to them. 
One of the ordinary skill in the art would have been motivated to make such a modification such that the amount of bio-molecules attached to the magnetic particles can be determined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858